Cordero v Barreiro-Cordero (2015 NY Slip Op 05148)





Cordero v Barreiro-Cordero


2015 NY Slip Op 05148


Decided on June 17, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2013-05227
2013-10990
 (Index No. 19508/12)

[*1]Richard (Ricardo) Cordero, appellant, 
vViviana Barreiro-Cordero, et al., defendants.


Richard Cordero, suing herein as Richard (Ricardo) Cordero, Bronx, N.Y., appellant pro se.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Sweeney, J.), dated March 11, 2013, which denied his unopposed motion, inter alia, for leave to enter a judgment against the defendants upon their failure to appear or answer the complaint, and (2) an order of the same court dated August 16, 2013, which denied his motion for leave to reargue his motion, inter alia, for leave to enter a judgment against the defendants upon their failure to appear or answer the complaint.
ORDERED that the appeal from the order dated August 16, 2013, is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
ORDERED that the order dated March 11, 2013, is affirmed, without costs or disbursements.
The Supreme Court properly denied the plaintiff's motion, inter alia, for leave to enter a default judgment against the defendants upon their failure to appear or answer the complaint. The plaintiff failed to present any evidence that the acknowledgment of receipt forms provided for in CPLR 312-a(d) were completed and mailed or delivered to him (see CPLR 312-a[b]; Castillo v JFK Medport, Inc., 116 AD3d 899, 900; Klein v Educational Loan Servicing, LLC, 71 AD3d 957, 958; Dominguez v Stimpson Mfg. Corp., 207 AD2d 375). Adequate proof that a defendant was properly served with process is a prerequisite to the entry of a default judgment against that defendant (see CPLR 3215[f]; Todd v Green, 122 AD3d 831, 831-832). Contrary to the plaintiff's contention, a letter written by the defendants' attorney was insufficient to establish that the plaintiff effected service of process upon the defendants in accordance with the requirements of CPLR 312-a.
The plaintiff's remaining contentions are either not properly before this Court or without merit.
RIVERA, J.P., HALL, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court